McInturff, C.J.
(dissenting) — The majority opinion correctly reasons that Ms. Rasmussen's actions comport with two of the three criteria for "good cause" under Gibson v. Unemployment Ins. Appeals Bd., 9 Cal. 3d 494, 509 P.2d 945, 108 Cal. Rptr. 1 (1973). But, I dissent from the conclusion reached by the majority regarding the third criterion: excusability of the error. When lay persons confront administrative time frames for appeal as short as 10 days there will occasionally be late filings due to unavoidable circumstances, inadvertences, or excusable neglect.3
The Washington unemployment compensation statute expresses a policy: "that this title shall be liberally construed for the purpose of reducing involuntary unemployment and the suffering caused thereby to the minimum." RCW 50.01.010; see also Kenna v. Department of Employment Security, 14 Wn. App. 898, 903, 545 P.2d 1248 (1976). *675The short 10-day time period in which to appeal a denial of benefits is designed to assure they are processed quickly and afford immediate relief. Johnson v. Commissioner, 20 Wn.2d 730, 733, 149 P.2d 367 (1944). Thus, in light of the shortness of the time to appeal, the commissioner should have applied the good cause standard liberally to avoid unfairness to this lay claimant.
Ms. Rasmussen filed her appeal in person Monday, July 9, 1979. The Department would have accepted the appeal through postal channels on Monday if the petition was postmarked Friday. The Department concedes it was not prejudiced by having Ms. Rasmussen personally file her appeal on Monday. Our courts have continually held that: '"Substantial compliance' with procedural rules is sufficient". In re Saltis, 94 Wn.2d 889, 896, 621 P.2d 716 (1980); Moore v. Burdman, 84 Wn.2d 408, 413, 526 P.2d 893 (1974) (jurisdictional requirements of court rules may be waived where justice demands); Goldendale v. Graves, 88 Wn.2d 417, 423, 562 P.2d 1272 (1977) (5-day delay in noting a case for trial was inadvertent with no resulting prejudice).
Recently in Devine v. Department of Employment Security, 26 Wn. App. 778, 614 P.2d 231 (1980), a claimant's 10-day time period for appeal ended on a Friday — she filed on the following Monday. The court, using the Gibson criteria determined the claimant acted reasonably in waiting for a union representative to contact her, and that the 1-day delay was not excessive.4 Here, Ms. Rasmussen indicated she was waiting to speak to others concerning the appeal format. It is difficult to understand how an attorney may be excused for a tardy filing because of an inadvertent mistake, Goldendale, supra, while a lay claimant with no specialized legal knowledge, who was seeking advice from others in the school district, is denied the opportunity when no prejudice results. Specific rules have been adopted to aid attorneys in the determination and computation of a given time period allowed or prescribed by the Superior Court *676Civil Rules.5 Such rules assist in clarifying any ambiguities. There is no reason which would preclude the Department from notifying lay claimants they have "10 calendar days" in which to appeal.
Ms. Rasmussen indicated she believed the 10-day period for appeal under RCW 50.32.020 pertained to working days. Is this construction unreasonable? I think not. "Ten days" could mean 10 calendar days or 10 working days. I cannot say she was acting unreasonably in assuming, due to the weekend and holiday period involved in her 10-day filing period, that she had 10 "working days" to perfect her appeal. A finding of "good cause" to waive the time limitations for appeal promotes the stated legislative policy behind the employment security act; the statute is to be liberally construed with any ambiguity resolved in favor of the claimant. The court in Gibson, supra at 9 Cal. 3d 499, 509 P.2d 948, noted a similar legislative scheme forbade application of a "draconion rule that the slightest and most excusable inadvertence will deprive a worker of his right to an appeal on the merits."
Thus, in concert with the legislative intent behind the unemployment compensation act and because of Ms. Rasmussen's excusable neglect in substantial compliance with the appeal time limit, I would reverse the Superior Court *677and direct the Department of Employment Security to hear her appeal.
Reconsideration denied January 13, 1982.
Review granted by Supreme Court March 26, 1982.

Ms. Rasmussen's appeal was due Friday, July 6, 1979. From the date she received notice on June 26, 1979, to July 6, 1979, there were 3 days in which the Employment Security Department was closed, i.e., Saturday, June 30, Sunday, July 1, and Wednesday, July 4. Arguably, the 10-day time limitation for appeal printed on her notice could lead a reasonable lay person to believe the time limit pertained to those days the Department was open to the public for business. Additionally, Ms. Rasmussen offered the following excuse: "I wanted to talk to others from the school district to see what they were going to do & how to write up the appeal."


Weekend days are not counted as late days. Devine, supra at 780 n.1.


CR 6(a) provides:
"In computing any period of time prescribed or allowed by these rules, by the local rules of any superior court, ... or by any applicable statute, the day of the act, event, or default from which the designated period of time begins to run shall not be included. The last day of the period so computed shall be included, unless it is a Saturday, a Sunday or a legal holiday, in which event the period runs until the end of the next day which is neither a Saturday, a Sunday nor a legal holiday. Legal holidays are prescribed in RCW 1.16.050. When the period of time prescribed or allowed is less than 7 days, intermediate Saturdays, Sundays and legal holidays shall be excluded in the computation."